Citation Nr: 1745652	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This case comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied the claims identified on the title page of this decision.  The Veteran appealed both rulings to the Board.  

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In January 2015, the Board remanded the case to the RO for further development.


FINDINGS OF FACT

1. The evidence is approximately evenly balanced as to whether a current bilateral hearing loss disability is related to in-service acoustic trauma.

2. The evidence is approximately evenly balanced as to whether tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in the Veteran's favor, his bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

2. With reasonable doubt resolved in the Veteran's favor, his tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the Board is granting the claims decided today, further discussion of the VCAA in this decision is unnecessary.   


II.	Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Results of a July 2011 VA audiological examination confirm that the Veteran has a hearing loss disability for VA purposes.  The examiner also noted complaints of tinnitus.  The Veteran told the examiner that he experienced the onset of tinnitus years before and it had since become progressively louder.  

Unlike hearing loss, a claim for service connection for tinnitus does not depend on the application of technical testing criteria.  Given the nature of tinnitus, the Veteran himself is competent to provide evidence that the condition is present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). 
The Veteran attributes both disabilities to his exposure to loud noises during his active duty service.  His certificate of discharge from active duty (Form DD-214) and credible hearing testimony demonstrate that he served in the artillery during his deployment to Vietnam.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  

Accordingly, for both hearing loss and tinnitus, the evidence satisfies the current disability and in-service injury or event requirements.  The success of both claims therefore depends on the existence of a causal link - or "nexus" - between acoustic trauma in service and the currently claimed disorders. 

To help answer this question, the RO obtained an opinion from the audiologist who examined the Veteran's hearing in July 2011.  According to the examiner, because service medical records showed normal hearing thresholds at the time of the Veteran's separation from service, it was less likely than not that current hearing loss and tinnitus were the results of in-service noise exposure.  The examiner relied on a 2005 study of the Institute of Medicine, which, according to the examiner, "concluded there was no scientific basis for hearing normal at discharge and delayed or late onset noise-induced hearing loss being causally attributable to military noise exposure several years later."  

The record indicates that a second audiologist examined the Veteran's hearing in September 2012, but did not provide medical opinions as to whether current disabilities were related to in-service noise exposure.  

In Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  In January 2015, the Board noted the inconsistency between these cases and the unfavorable opinion of the July 2011 VA examiner.  Finding that the July 2011 opinion was inadequate, the Board remanded this appeal for a new opinion.

The Veteran was examined again in May 2015.  Like the July 2011 examiner, the May 2015 opinion indicates that it was less likely than not that hearing loss and tinnitus were related to service.  The examiner acknowledged in-service noise exposure, but emphasized the absence of a "significant threshold shift beyond normal variability in service."   The May 2015 examiner also cited a 2006 Institute of Medicine Study suggesting "that delayed onset hearing loss due to previous noise exposure is unlikely to occur."  According to the examiner, many factors can contribute to hearing loss, including recreational, occupational or environmental noise exposure, aging, disease, medications, environmental pollution, genetic or hereditary factors or smoking.   

The May 2015 report suggests that, in addition to the Institute of Medicine Study, the examiner reviewed more recent animal and human studies.  The examiner described these studies as "elegant and important," but in his opinion, they "do not overturn the conclusions of the [Institute of Medicine] regarding delayed onset hearing loss."  

The Board has considered the evidence submitted by the Veteran.  His substantive appeal (VA Form 9) suggests that he was not given a proper hearing test at the time of his separation from service.  The Veteran's representative also provided copies of articles from various scientific journals, all published between 2009 and 2017.  

These articles question the May 2015 examiner's statements concerning late-onset hearing loss.  According to a November 2009 article from the Journal of Neuroscience, even after noise exposure and the recovery of auditory thresholds, progressive damage to the cell bodies of cochlear afferent neurons can occur for months or even years.  The authors of the study conclude that, although "lack of delayed threshold shifts after noise has been taken as evidence that delayed effects of noise do not occur . . . . The present results contradict these fundamental assumptions by showing that reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.  The clear conclusion is that noise exposure is more dangerous than has been assumed."  (citation omitted).
The Veteran also submitted the results of a study of hearing loss in two groups of Chinese men.  One group consisted of 109 Veterans of the 1979 Sino-Vietnamese War, all of whom had normal hearing at the end of their military service.  The other group consisted of men with no military experience.  The article indicates elevated hearing thresholds in the military group: "As the two groups had no other distinctive features throughout their professional life in terms of ear-damaging factors, the difference in average high-frequency hearing threshold found between the two groups suggest that age-related hearing loss was accelerated by early exposure to impulse noise in the first group."  

According to the 2017 article from the International Journal of Audiology, "Until recently, delayed effects of noise were not considered to occur.  However, the present results showed a novel finding that ears with exposure to temporary military noise accelerated the hearing threshold deteriorations at 1, 2 and 4 kHz compared to those without.  The present study contradicts these fundamental assumptions by showing acceleration of the rate of age-related hearing loss and including to lower frequencies, long after the cessation of exposure to that noise."   

However, the studies provided by the Veteran's attorney include specific limitations concerning their study participants and suggest the need for further research.  

In general, medical opinions directed at specific patients are more probative than medical treatises.  See Herlehy v. Brown, 4 Vet. App. 122, 123 (1993).  In this case, however, the examiners' respective explanations for their unfavorable July 2011 and May 2015 opinions were based on the premise that, in general, it is unlikely that military noise exposure could cause delayed onset hearing loss.  The May 2015 opinion suggested several alternative causes for the hearing loss - e.g., genetic factors, aging, and post-service recreational or occupational hearing loss.  But the examiner did not indicate which, if any, of these factors caused the Veteran's hearing loss in this case, and the examiner failed to address the credible hearing testimony of the Veteran, in which he said that his post-service employment did not involve exposure to loud noises.  The examiner likewise acknowledged the existence of recent research suggesting the potential for delayed onset noise-induced hearing loss, but he did not specifically explain why he disagreed with those studies.  

Both the flawed May 2015 nexus opinion and the scientific articles provided by the Veteran's attorney contain some rationale and should be given some weight.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  
It is significant, however, that Congress has not mandated that a medical principle reach the level of scientific consensus to support a claim for VA benefits.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  In this case, the precise cause of the Veteran's hearing loss and tinnitus may never be known with certainty because there is evidence of similar probative value on both sides.  Therefore, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's hearing loss and tinnitus are the results of in-service acoustic trauma.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in The Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise, 26 Vet. App. at 531 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


